Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 6/14/2022, have been fully considered but are not persuasive. Therefore, the following action is final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1 -2, 4, 11-13, 16-17, 19 and 22 are pending in this office action.
Claims 5-10, 20, 21 have been cancelled.
Claims 1-2, 4, 11-13, 16-17, 19 and 22 have been rejected.

Claim Rejections - 35 USC § 103
4.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 108) is incorrect, any correction of the statutory basis for the rejection will not be considered a new
ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7. 	Claims 1-2, 4, 11, 13, 16, 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Celus et al. (in J. Agric. Food Chem. 57: 5563-5570,
2009) in view of Li et al. US 2012/0302731 in view of Donhowe et al. US 2003/0134007 in view of Diller et al. USPN 2851360 in view of Hundscheid et al. US 2009/0068315 and further in view of Cruz Santa et al. US 2012/0258236 and further as evidenced by Jackson et al. US 2017/0105379 (It is an additional evidentiary reference and not a prior art) and further as evidenced by NPL Xiros et al. (in Waste Biomass Valor vol. 3: 213-232, 2012).

8. 	Regarding claims 1 -2, 4, 16, 17, 19, and 22, NPL Celus et al. discloses that brewer’s spent grain (BSG) hydrolysate having broad MW range containing peptides can be used in orderto achieve desired physicochemical and techno-functional property (At least in Abstract and page 5563, 1°' paragraph, col 1 under Introduction). Celus et al. also discloses that the BSG protein concentrate (BPC) hydrolysate precipitated with ammonium sulfate (AS) having MW cut off (MWCO) 6000-8000 (page 5564, col 2 3¢ and 4". paragraphs) which are AS 0-40 and AS 40-60 (page 5564, col 2 4th paragraph). Celus et al. also discloses that the emulsifying property (EA1) and emulsion stability and foaming capacity of different fractions can be determined (page 5565, col 1 4" paragraph and Figs 1,2) which shows that the physicochemical properties required for emulsifying property differs from those required for foaming property (page 5569, col 2, third paragraph) and for example, less than 40% of the peptides exceeding 14,500 and did not contain more than 10% of protein fraction having MW lower than 1700 i.e. ina range 1700-14,500 ( page 5569, col 2, fourth paragraph). NPL Celus et al. also disclosed surface hydrophobicity (SO) depends on MW (page 5568, last paragraph and Fig 4).
Additionally, Li et al. is used as secondary prior art in order to address and strengthen Teaching Suggestive Motivation (TSM) for the nutritional effectiveness of the bioactive peptide (1000-5000) in the broad range MW peptide of Celus et al. in order to have desired emulsifying, foaming property, emulsion stability and the functionality of the nutritionally effective bioactive peptide is between 1000-5000 Da (at least in claim 18 of Li et al.).
Li et al. discloses that the pure protein hydrolysate having bioactive peptide as protein/peptide powder having hypoglycemic activity can be used in foods drinks etc. (at least in [0064]-[0066]) and the size of the nutritionally effective bioactive peptide is between 1000-5000 Da (at least in claim 18 of Li et al.).
Therefore, one of ordinary skill in the art can optimize the mixtures of peptides having MW range proportions of polypeptide containing BSG protein in dry form (Ammonium sulfate precipitate, page 5564 col 2 paragraph 4), in order to have a desired balance of hydrophobicity, emulsifying and foaming properties with emulsion stability and with the inclusion of bioactive peptides as disclosed by Li et al. Therefore, this can be considered as Result effective variable.
Absent showing of unexpected results, the specific range amount of peptides having average MW 5000 is not considered to confer patentability to the claims. As the physicochemical properties in order to have a desired balance of hydrophobicity, emulsifying and foaming properties with the nutritionally effective bioactive peptide (1000-5000) which depend on MW sizes are variables that can be modified, among others, by adjusting the range amount of MW sizes, the precise average MW would have been considered a result effective variable by one having ordinary skill in the art at
the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the average MW 5000 in NPL Celus et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired average MW 5000 (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
NPL Celus et al. in view of Li et al. are silent about the amount of brewer's spent grain based protein powder in the acidic liquid food product.
Donhowe et al. discloses that a protein /peptide containing beverage can include 0.33 to 5% by weight of protein which includes hydrolyzed protein also (at least in [0017], and in claims 3 and 4; and /or 1gm/12 fl. Oz ([0073]) to meet the claim limitation of “protein powder is present up to 20% by weight of a liquid solution” as claimed in claims 1, 16, 22. Donhowe et al. also discloses that the beverage can be broadly “malt brewed beer” ([0063]) and also broadly from fruit ingredients from orange etc. and can be carbonated beverage also, therefore can be acidic beverage also (at least in [0060], [0061] and in claims 8, 13) and protein can be hydrolyzed protein also (claim 4). Therefore, it can be from any source of hydrolyzed protein including BSG protein also which provides the cost effective source and having bioactive peptide also (in Li et al. [0064], [0065]).
Diller et al. discloses that such type of carbonated beverage as disclosed by Donhowe et al. can have pH less than 4.7 (at least in claim 1 of Diller et al.). It is known and is evidenced by NPL Xiros et al. that undegraded malted barley grain is “Brewer's spent grain (at least in page 214, Fig 1). Therefore, the beverage of Donhowe et al. is analogous art to be combined to modify Li et al. with the hydrolyzed protein/peptide which is “Brewer's spent grain as originated from malted barley grain as evidenced by NPL Xiros et al. (in NPL Xiros et al., at least in page 214, Fig 1).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify protein powder of SBG of NPL Celus et al. and Li et al. into liquid foodstuff by using the teaching of Donhowe et al. who discloses the protein/peptide containing supplement in the beverage composition and the beverage can be of many types e.g. acidic also when it includes fruit ingredients from orange etc. can be carbonated beverage also, and protein can be hydrolyzed protein also (at least in [0060] and in claims 4, 8, 13 of Donhowe et al.) and carbonated beverage pH can be maintained at acidic pH including less than pH 4.7 as disclosed by Diller et al. (at least in claim 1 of Diller et al.) as desired acidic beverage of choice.
NPL Celus et al. in view of Li et al. in view of Donhowe et al. and Diller et al. are silent about the (i) PDCAAS value as claimed in claims 1, 16, 22.
Hundscheid et al. discloses that PDCAAS score 0.9 or greater ([0085]) is a measure of good quality protein that is fully understood by those skilled in the art ([0085]).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Li et al. to include the teaching
of Hundscheid et al. to achieve PDCAAS value greater than 0.9 in order to have good quality brewer's spent grain protein for the use as food or to add in other food composition.

Cruz Serna et al. discloses that the PDCAAS, Protein digestibility score (i.e. Protein Efficiency Ratio, PER) and essential amino acids and their amount in the protein determines the amino acid score and PER values and they are interlinked parameters to evaluate protein quality ([0005]-[0007], even in background section, it is well-known fact) and the PDCAAS value depends on the enriched amount of essential amino acids including Lysine (Table 3, [0024]-[0025]) to meet claims 4 and 19. Therefore, the supplementation of Lysine will enhance the PDCAAS value more than 0.7.
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Li et al.to include the teaching of Cruz Santa et al. to evaluate PDCAAS and “protein digestibility score’ (or PER value ) by evaluating the amino acid scores (in Table 3, [0024], [0025] of Cruz Santa et al.) and may supplement e.g. lysine in order to have good quality brewer's spent grain protein for the use as food or to add in other food composition.
It is to be noted that regarding the PDCAAS value, and the “protein digestibility score” and ‘amino acid score”, these are the parameters which are used to evaluate the quality of the protein and there is a relationship amongst these three parameters as is evidenced by Jackson et al. ([(0074]), amino acid score is determined according to FAO guideline ([0075]). Therefore, PER and PDCAAS are similar and are parameters to evaluate protein quality. It is also evidenced by Jackson that PDCAAS = amino acid score x (true protein digestibility) ([(0074]-[0075]).
Therefore, it is within the skill of one of ordinary skill in the art to use the combined teaching to achieve the protein quality as guided by these parameters. It is also to be noted that regarding the PDCAAS value, and the “protein digestibility score’ and ‘amino acid score’ as claimed in claims 1,2, 16,17, the Office is not equipped to manufacture prior art products and compare them for patentability. Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977)."When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed.Cir. 1990).

9. 	Regarding claim 11, NPL Celus et al. in view of Li et al. , Donhowe et al. , Diller et al. , Hundscheid et al. disclose that the protein rich product can be in dry form i.e. powder form ([0064] and can be used to make food, drink etc. composition ([0066)). Donhowe et al. also discloses that it is mixed in liquid solution comprises water to make liquid beverage (at least in [0017]). Therefore, it is also well within the skill of one of ordinary skill in the art to use the teachings from Li et al. in view of Donhowe et al. to add the protein powder form by mixing into the liquid solution e.g. water /beverage at time of consumption in order to have one desired flexible choice of its use directly, if needed, for desired need e.g. to enrich beverage with the hypoglycemic bioactive peptide in solution (at least in [0065] of Li et al.) prior to consumption to meet claim 11.

10. 	Regarding claim 13, NPL Celus et al. in view of Li et al. , Donhowe et al. , Diller et al. , Hundscheid et al. disclose that the protein rich product can be in dry form i.e. powder form ([0064] and can be used to make food, drink etc. composition ([0064]- [0066]). Donhowe et al. discloses that liquid solution comprises water (at least in [(0017]). Therefore it meets claim 13.

11. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Celus et al. in view of Li et al. in view of Donhowe et al. in view of Diller et al. in view of Hundscheid et al. as applied to claim 1 and further in view of Luebbers et al. (WO 2004/060080).

12.	 Regarding claim 12, NPL Celus et al. in view of Li et al. in view of Donhowe et al. in view of Diller et al. are silent about protein powder solution packaging to have an extended shelf life.
Luebbers et al. discloses the method of aseptically packaging method to package hydrolyzed protein containing liquid nutritional formula having an improved shelf-life (in Page 1 first paragraph, page 3 lines 30-32, page 4 line 5, line 17 e.g. extended shelf- life, page 10, lines 8-10 and claim 1). Luebbers et al. also discloses that the ingredients are added in water (Table 1, page 19) and therefore, protein powder can be mixed with water prior to packaging also.). Luebbers et al. also discloses many variations can be made on the basic method also which is well-known to those skilled in the art (page 8
lines 15-20), therefore, one of ordinary skill in the art can make protein powder mixed in water followed by aseptic packaging for an extended shelf life of the product.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Celus et al. in view of secondary prior arts of record, to include the teaching of Luebbers et al. in order to make protein powder mixed in water solution in an aseptic packaging for an extended shelf life of the product (in Page 1 first paragraph, page 3 lines 30-32, page 4 line 5, line 17 e.g. extended shelf- life, page 10, lines 8-10, Table 1 , page 19 and claim 1).

Response to arguments
13.	Applicants argued primarily about (A) on page 8 first paragraph, “Unexpected results”  and (B) on pages 8-10 that Celus et al. “Teaches away” and on page 10 second paragraph about (C )  Li et al. 
(A) Applicants argued on page 8 first paragraph (i) “The technical effects of the above differences are that the claimed foodstuff of the present invention comprises a BSG-based protein powder that has a desirable appearance and flavor allowing it to be blended to enhance the protein content of the foodstuff without significantly affecting its color or flavor (See Specification as filed at Page 6, Line 15 - Page 7, Line 9 and Page 8, Line 20 - Page 9, Line 6). In addition, the BSG-based protein powder has unexpected solubility properties, which allows it to be provided in a liquid foodstuff having a pH of 4.5 or less in an amount of up to 20% by weight. 
In response, it is to be noted that the examiner acknowledges the arguments in this respect. 
However, the arguments are insufficient to overcome the above rejection because
 (i) Applicants’ has not compared the claimed invention to the teachings of the closest prior art reference, e.g., in this instance Celus et al.  and
 (ii), Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. More importantly, it must be clear and convincing. In re Lohr 137 USPQ 548. Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02.
(B) Applicants argued  that  “The protein products of Celus are prepared by treating BSG with alkali prior to hydrolysis and the hydrolysates are precipitated to provide fractions having homogenous molecular weights. Accordingly, there are fundamental differences in how the products are prepared in Celus compared to those of the present invention, which results in the products having different molecular weight profiles and different physical properties. Celus acknowledges this in the Introduction section (See Page 5363, Col. 1), which states: "To increase the potential application of such insoluble proteins, they can be hydrolyzed...However, these hydrolysates consisted of heterogeneous mixtures of low MW as well as high MW peptides with varying hydrophobicities. We set out to fractionate these hydrolysates to determine relationships between their physicochemical and technofunctional properties" 
The skilled person would take two things from this section of Celus: (i) that preparing a protein product by hydrolysis alone results in a different molecular weight profile compared to a product that is precipitated after hydrolysis; and, (ii) that the molecular weight of the protein  product has an impact on the physicochemical and technofunctional properties of the protein product. 
Applicants continued arguing that “ Regarding point (i) above, Celus does not disclose a protein product that is produced solely by hydrolysis, let alone one that is hydrolyzed to an average molecular weight of 5,000 Daltons. The only teaching regarding molecular weight is that hydrolysates having "good foaming properties contained less than 10% of material with a MW lower than 1 700" and that "hydrolysates with good emulsifying properties contained less than 40% of fragments with MW exceeding 14 500." There is therefore no teaching or motivation for the skilled person to provide a product having an average molecular weight of 5,000 Da as presently claimed, which the present inventors have discovered has the beneficial properties outlined above. Moreover, the skilled person reading Celus would never consider preparing a protein product by hydrolysis alone because Celus presents itself as an improvement on that technique. This is a teaching away from the present invention. For these reasons alone, the use of Celus as a primary reference is improper and the subject matter of the amended claims is inventive in view of any alternative rejection based on Celus as the primary reference. 
Regarding point (ii), the teaching of Celus is that molecular weight (along with other factors) is important in determining the properties of the protein product. It has been established that the molecular weight profile of the protein product of the present invention would be different to that of Celus. Accordingly, it follows that the properties of the products, such as solubility, would also be different. The present inventors have discovered that a protein product derived from BSG by hydrolysis to an average molecular weight of 5,000 Daltons has, along with favorable organoleptic properties, a solubility that allows it to be provided in a liquid foodstuff having a pH of 4.5 or less in an amount of up to 20% by weight”.
In response, it is to be noted that (a) independent claim 1 is a product claim and independent claim 16 is a method claim. Both the claims are broad and recite open ended “comprising” transitional phrase and method claim 16 does not recite any specific method step and therefore, as because it contains open ended transitional phrase “Comprising”, Celus et al. meets claimed invention. It is also to be noted that in applicants’ specification, it recites [broadly] “processed” (in PGPUB 0018]) which can include any hydrolysis in combination with other step(s) as well. Therefore, the disclosed range amount of 1700-14500 having good foaming activity (page 5569 4th paragraph) show prima facie case of obviousness and in combination with Result Effective Variable case law meet claimed invention. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Even if Celus et al. specifically does not mention” desirable appearance and flavor”, however, the disclosure by Celus et al. to achieve desired average size peptide from BSG would have the property as claimed in claims 1, 16 because it is broadly clamed protein having 5000 Da size. Therefore, Celus et al. does not teach away. 
Regarding the argument “a solubility that allows it to be provided in a liquid foodstuff having a pH of 4.5 or less in an amount of up to 20% by weight”, as argued above (last two lines in this section), it is to be noted that if we interpret the claims 1, 16, it claims that the foodstuff can be acidic foods e.g. beverage and the amount of protein /peptide as protein supplement can be less than 20% by weight. These have been addressed by Donhowe et al.  and Diller et al. with teaching suggestive motivation (TSM) and discussed above in this office action.  
It is advised that applicants may need to amend claims 1, 16 supported by the specification and/or in combination, should provide affidavit in order to show Unexpected Result as discussed above. 

14.	Applicants argued that “The Examiner cites Li as a secondary reference that, according to the Examiner, strengthens the Teaching Suggestive Motivation for the nutritional effectiveness of the 1,000- 5,000 Da range. However, as the Examiner has acknowledged, Li fails to disclose a BSG-based protein powder that is hydrolyzed to have an average molecular weight of 5,000 Daltons. In the process of Li, BSG is hydrolyzed with alkali and then the desired molecular weight is achieved using size exclusion chromatography with a separation range of 1,000 to 5,000 Da (See, for example, Pars. [0082] and [0088] of Li). The upper and lower limits of the range of Li are therefore molecular weight cut-offs. Consequently, the product of Li will not contain material having a molecular weight above 5,000 Daltons (or below 1,000 Daltons) and the average molecular weight will therefore inevitably be much lower than 5,000 Daltons”. 

15.	Applicants also alleged that “Setting aside that Celus teaches away from the presently claimed invention, the combination of Celus with Li would not allow the skilled person to arrive at a BSG-based protein powder that is hydrolyzed to have an average molecular weight of 5,000 Daltons. Neither reference teaches the skilled person to provide a protein powder having that average molecular weight and neither document teaches the skilled person to provide that powder by hydrolysis alone. Instead, the combined teachings of Celus and Li would arrive at a protein powder having a different molecular weight profile than that of the presently claimed invention. 
It therefore follows that their solubility, flavor, and appearance would also differ from the protein powder of the present invention. The subject matter of the pending claims is therefore not obvious in view of Celus and Li as not only do they fail to teach the presently claimed limitations but furthermore, the primary reference to Celus teaches away from the present claims”.
In response, it is to be noted that it has been discussed that Celus et al. does not teach away. It is also to be noted that the rejection can be maintained even without Li et al. As mentioned, additionally Li et al. is used to strengthen the teaching suggestive motivation because Li additionally discloses that 1000-5000 MW peptide provides the benefit of hypoglycemic effect also ([0064]-[006]).Therefore, the average MW 5000 Da protein powder from BSG contains 5000 or less MW peptide also and therefore, it provides this hypoglycemic effect also ([0064]-[006]). 
Therefore, Celus et al. and Li et al. and in combination with other secondary prior arts meet the claimed invention. 
The rejection is maintained and made final. 

Conclusion
16.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this  final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792      

/DONALD R SPAMER/Primary Examiner, Art Unit 1799